Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/096769, filed on 10/26/2018. Claims 10/26/2018 are still pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-17 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/030440 to Talonen in view of WO 2013/001639 to Miyahara (henceforth referred to as Talonen and Miyahra, respectively).
Regarding claims 16-17 and 23-25, Talonen teaches a wind turbine (i.e. Fig. 4, ref. 14) comprising an elevator system (i.e. Fig. 1a), the elevator system comprising:  
an elevator cabin (i.e. Fig. 1a and 4, ref. 3) configured to run along an elevator path, 
a drive (i.e. Fig. 1a, ref. 5) for moving the elevator cabin along the elevator path, and 
wherein the elevator cabin is guided by a pair of taunt cables (i.e. Fig. 1a, ref. 30A, 30B). 
Talonen does not specifically  teach a cable for supplying electrical power. However, Miyahara teaches an elevator system (i.e. Fig. 1) comprising an elevator cabin (i.e. Fig. 1, ref. 5) and a cable (i.e. Fig. 1, ref. 13) being connected at a first end to the elevator cabin, wherein the elevator system further comprises a cable protection system,
the cable protection system being attached to the elevator cabin and comprising
a cable support (Fig. 3) for holding a portion of the cable, 
an actuator (i.e. Fig. 4, ref. 13a, 63) operatively connected with the cable support; and 
a restraint (i.e. Fig. 4, ref. 55) configured to retain the actuator or the cable support up to a threshold force  such that when the cable exerts a force on the cable support that is higher than the threshold force, the actuator pushes against a switch (i.e. Fig. 4, ref. 57) to stop the drive, wherein 
the restraint is configured to provide a magnetic force, or 
the restraint is formed by a cantilever mounted plate (i.e. Fig. 4, ref. 53) extending from a fixed end (i.e. Fig. 3, right end of ref. 53) to a movable end (i.e. Fig. 3, left end of ref. 53), the cable support being connected to the plate, at or near the movable end. 
Wherein the restraint is formed by a cantilever mounted plate (i.e. Fig. 4, ref. 53) extending from a fixed end (i.e. Fig. 3, right end of ref. 53) to a movable end (i.e. Fig. 3, left end of ref. 53), and is configured to deform elastically under a bending load (i.e. via pulling of the cable, ref. 13), the cable support connected to the plate, at or near the moveable end. 
Wherein the actuator is formed by a pin (i.e. Fig. 4, pin inserted through collar, ref. 63) attached to the cantilever mounted plate. 
Wherein the switch is directly mounted to the elevator cabin or to a support fixed to the elevator cabin (i.e. Fig. 3, in this case fixed to the support). 
Wherein the switch is configured to move between an operating position and an interruption position (i.e. given use of switches) and wherein the switch is arranged in an electrical circuit of the drive or the switch is arranged in an auxiliary electrical circuit configured to act on an electrical circuit of the drive (i.e. Machine Translation,  under “Background Art”, first paragraph, lines 4-5: “cable transmits various control signals and communication signals to the car and supplies power to the car”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use the cable and cable support as taught in Miyahara in the wind turbine elevator as taught in Talonen to releasably attach a power cable to the elevator car in the wind turbine and the cable is able to be released when said cable is caught in hoistway equipment. 
Regarding claim 22, Miyahara Fig. 3-4 does not specifically teach the actuator moves along a path perpendicular to movement of the switch. However, Fig. 5-6 teaches an alternative species comprising a switch (i.e. Fig. 6, ref. 157) with movement perpendicular to the path the actuator (i.e. Fig. 6, ref. 13a, 63) moves along. It would have been obvious over prior arts of record to use the cable support from Miyahara Fig. 5-6 in the wind turbine as taught in Talonen to prevent accidental switch triggering and there would have been reasonable expectation of success. 

Allowable Subject Matter
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CA 3050161 to Green et al teaches a releasable cable support attachment;
WO 2011/064439 to Haerkoenen teaches a cable support attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654